Order issued oveml)er 8, 2012




                                        0    in ‘l’he
                                1tnirt uf Appimt%
                        fiftIi Oiatrirt nf Lxzts it Oafta

                                     No. 05-12-01454-CV


                             IN RE ANTHONY PEACE, Relator


                 Original Proceeding from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-12535-Y


                                         ORDER
                        Before Justices Moseley, FitzGerald, and Myers

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of mandamus.

We ORDER that relator bear the costs of this original proceeding.